department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date sc org organization name date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone xxx date address address fax org last date to file a petition in tax_court september 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you are not operated exclusively for exempt purposes because you operate a program that does not exclusively serve an exempt_purpose described in sec_501 and you provide substantial private benefit to persons who do not belong to a charitable_class you provide down payment assistance to individuals and families for the purchase of a home you do not screen the applicants for your downpayment assistance program the buyer and seller have negotiated the sale before an application is made to you your downpayment assistance program activities do not target neighborhoods in need of rehabilitation or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination the home sale transactions were for homes located all over the area your primary activity was brokering transactions to facilitate the selling of homes you do not engage in any counseling or other activities that further charitable purposes because your primary activity is not conducted in a manner designed to further sec_501 purposes you are not operated exclusively for exempt purposes within the meaning of sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely sunita lough director eo examinations enclosures publication publication internal_revenue_service department of the treasury te_ge exempt_organizations examinations second avenue m s w540 seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items org name of taxpayer year periodended 20xx 20xx tax identification_number legend org organization name xx date address address city city state state dir-1 director co-1 company issue whether org operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 facts overview org org’ is a state state non-profit corporation which filed its articles of incorporation on august the address of org is address city state org applied to the internal_revenue_service irs for exemption from income_tax on june 19xx the letter of determination was issued on august 19xx establishing org as an organization exempt from tax under internal_revenue_code sec_501 in 20xx and 20xx org promoted and operated a down payment assistance dpa program for home buyers under which it provided funds to the buyers to use as their down payment or for closing costs and collects the same amount plus an additional fee from the home sellers application_for recognition of tax exempt status form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was filed by org with the irs on june 19xx the organization's purpose as stated on their form_1023 is to provide access to affordable housing principally to low-income and very low income families and individuals in the city- metropolitan area org was organized in response to the chronic shortage of safe quality housing that is affordable to low income and very low income families who are first time home buyers org will purchase the homes and rental units sold and leased to the charitable beneficiaries principally through its participation in department of housing and urban development affordable housing program as needed org will engage the services of general contractors to renovate the homes and or rental units prior to their sale or rental to ensure that the initial and continuing costs of home ownership are affordable to low- income and very low-income residents org will assist the charitable beneficiaries in securing loans and making down payments and will provide closing costs to ensure that it rental housing form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items org name of taxpayer is affordable to the charitable beneficiaries org will limit the tenant’s portion of the rent charged to between to of the fair_market_value for such rental housing year period ended 20xx 20kxx tax identification_number org will also provide at no charge counseling training and resource referral to assist the charitable beneficiaries in the transition to first time home ownership and to ensure that its participant families and individuals reap the many benefits of home ownership and contribute to the building of strong communities program assistance and training will be provided in english and spanish as necessary training and program services will be offered at the principal office of org address city state and at the city department of social services food assistance program site address city state org has modeled its first time home ownership program in part on examples provided in revproc_96_32 1996_1_cb_717 which outlines a safe_harbor and a facts_and_circumstances_test for determining whether an organization that provides low-income_housing relieves the poor and distressed the facts and circumstances that demonstrate that org hill in fact relieve the poor and distressed include the following limited deviation from the safe_harbor percentages set forth in revenue_procedure org will make the initial and continuing costs of purchasing a home affordable to low and very low income residents by assisting such residents in securing loans and making down payments and by providing closing costs org will ensure that its rental housing is affordable by limiting the tenant’s portion to the rent charged to between and for the fair_market_value for such rental housing org will participate in the department of housing and urban development's affordable housing program designed to provide affordable housing org will provide additional social services to the poor residents at no charge including counseling training and resource referral such services will be provided in both english and spanish as needed federal returns org filed form_990-pf for the tax periods ended december 20xx and december 20xx per irs records org was not required to file and did not file form 990-t org also filed form sec_941 for the tax periods ended march 20xx through december 20xx in 20xx and 20xx the primary activity of the organization was administering it’s down payment assistance program as described in more detail below form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended 20xx 20xx name of taxpayer org tax identification_number in 20xx and 20xx org received dollar_figure and dollar_figure respectively in gross revenue from amounts paid to it by sellers participating in org’s dpa program org did not report the seller's payments as contributions instead org reported these payments as other income org reported the total amount of contributions and gifts it received from all sources as zero org also reported that it distributed dollar_figure and dollar_figure respectively in down payment assistance to homebuyers for use as down payments and or to pay for closing costs down payment assistance program description org provided documentation on how their down payment assistance program was setup the first document they provide to prospective clients is titled obtaining down payment assistance the document states that org makes it easy to complete all of the necessary steps to obtain down payment assistance all parties involved in the real_estate_transaction should follow these steps the lender should then fill out the down payment assistance application and fax to the real_estate contract is negotiated between the buyer and the seller the contract must then be forwarded to the title company the closing agent will step step ensure that the amounts stated on the down payment assistance application are correct step org the application serves as the sign up form for every individual in the transaction step to the lender step closing closing instructions are delivered to the title company along with the down payment assistance funds hours prior to closing org contacts the title company and lender to confirm the the gift letter required by underwriting for the buyer is prepared by org and faxed org also provided a document titled program summary the document outlines five aspects of the down payment assistance program of the organization for the individuals participating in the program total seller costs above replenishment amount _ dollar_figure contribution to org replenishment amount org is the source nonprofit for the down payment assistance program in which of the contribution made to the charitable_organization go to providing homeownership assistance education and the organization’s other charitable endeavors replenishment amount exact amount of gift funds the replenishment amount is the amount needed to replenish the down payment assistance pool after gift funds have been provided to the buyer this can be the exact amount of gift funds needed or a percentage up to of contract sales_price typically of contract sales form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org schedule number or exhibit explanations of items price tax identification_number year period ended 20xx 20xx tax deductible home sellers can not deduct the contribution from their taxes contributions are not tax deductible because the sellers expect something in return that is the ability to sell their home and therefore lack the requisite donative_intent processing fee dollar_figure dollar_figure - paid directly to co-1 the processing company providing processing services to org at the closing of the sale org provides a document titled transaction summary seller participation acknowledgement and disclosure form this document is included with the closing documents the documents lists the names of the buyer and the seller the address of the property the amount_of_the_gift funds to the buyer the name of the closing title office the contribution amount to org and the amount of the processing fee to co-1 the document also lists the disclosures and seller acknowledgements there are five listed on the form they are the amount appearing as contribution to org is the amount that seller has agreed to pay to org out of sales proceeds no goods or services were provided to the seller in consideration for this contribution_payment of this contribution is not required if the buyer does not purchase the subject property the amount appearing as processing fee is the amount that the seller has agreed to pay to co-1 out of sales proceeds this payment is made in consideration for processing services provided in conjunction with seller’s participation in the down payment assistance program seller understands that the contribution is used to provide down payment or closing costs assistance to buyer and that gift funds are derived from pre-existing org funds seller agrees to instruct and authorize the settlement closing agent to return org gift funds to org if the buyer is unsuccessful in obtaining a loan or the loan does not close within five business days after org gift funds are deposited to settlement or with the closing agent seller instructs the settlement closing agent to retain and forward the contribution to org and processing fee to co-1 upon the successful completion of settlement closing in accordance with the closing instructions provided through the down payment assistance program form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org the bottom of the form lists spaces for the seller sellers name social_security_number and date co-1 co-1 was the processing agent for the dpa transactions of org a dollar_figure fee was paid directly to co-1 for its part in processing the paperwork of the sale there is a relationship between co-1 and org in that dir-1 is a principal participant of both organizations there were four dpa transactions for 20xx and six transactions for 20xx this would have resulted in dollar_figure and dollar_figure in fees respectively for each year law sec_501 of the code provides for the exemption from federal income_taxation of corporations described in sec_501 of the code to be described in sec_501 an organization must be organized and operated exclusively for charitable educational or other exempt purposes and may not permit any of its net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose income_tax regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals income_tax regulation sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests income_tax regulation sec_1_501_c_3_-1 defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged advancement of education combating community deterioration and lessening the burdens of government income_tax regulation sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community form 886-a catalog number 20810w page_-5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org - explanations of items tax identification_number year period ended 20xx 20xx income_tax regulation sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the nonexempt purpose if substantial in supreme court held that the presence of a single nature will destroy the exemption regardless of the number or importance of truly purposes if a substantial part of an organization’s activities furthers non-charitable purposes the organization is not operated exclusively for charitable purposes even though its other activities further charitable purposes see 477_f2d_340 cir cert_denied 413_us_910 exempt in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court held that an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health- related_services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer org year period ended 20xx 20xx tax identification_number organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but merely the means through which the organization pursued its charitable purposes the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test to an organization that operated a conference center as its primary activity and derived most of its revenues from user fees because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose in reaching this conclusion the court stated that ajmong the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations revrul_67_138 1967_1_cb_129 held that helping low income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing home sites for resale at cost and helped low income people obtain home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name oftaxpayer org schedule number or exhibit explanations of items year period ended 20xx 20xx tax identification_number loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_2006_27 r b sets forth standards for determining when an organization that provides funds to homebuyers for down payment or closing costs qualifies for in situation an organization exemption from federal_income_tax under sec_501 provides down payment assistance to low-income individuals and families it offers financial counseling seminars and conducts other educational activities to help prepare potential low- income homebuyers for the responsibility of home ownership under the organization’s grant making procedures the staff considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which the organization provides down payment assistance to a homebuyer the organization receives a payment from the home seller there is a direct correlation between the amount of the down payment assistance provided by the organization to the homebuyer and the amount of the home seller's payment to the organization finally the organization does not conduct a broad based fundraising campaign to attract financial support rather most of the organization’s support comes from home sellers and real estate- further form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service secnedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org year period ended 20xx 20xx related businesses that may benefit from the sale of homes to buyers who receive the organization’s down payment assistance the revenue_ruling holds that the organization described in situation is not exempt from federal_income_tax under sec_501 because it finances its down payment assistance activities with contributions from sellers and individuals that stand to benefit from the transactions that the organization facilitates the fact that the organization relies on seller's payments for most of its funding and in substantially_all of the transactions the payment from a home seller corresponds to the amount that the organization gives to a homebuyer indicate that the benefit to the home seller is a critical aspect of an organization’s operations revrul_2006_27 also holds that the payments to homebuyers in situation are not gifts but rebates or purchase_price reductions because sellers make the payments not out of detached and disinterested generosity but in response to an anticipated economic benefit namely the sale of their home at a higher price and in less time revrul_2006_27 situation sec_1 and describe organizations that provide down payment and closing costs to qualified homebuyers in the manner that could qualify for exemption from federal_income_tax under sec_501 in situation the organization’s purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes in situation the organization’s purposes and activities combat community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs importantly these organizations conduct broad based fundraising programs to attract gifts grants and contributions from several foundations businesses the general_public and receive funding from government agencies see revrul_2006_27 their policies and procedures prevent the grant making staff from knowing identities of the parties involved in the transaction and whether anyone related to the transaction had made or agreed to make or made a contribution to the organization taxpayer’s position org’s position with respect to the issues facts applicable law and government's position as discussed in this report is unknown org will be allowed days to review this report and respond with a rebuttal if considered necessary government’s position org does not qualify as an organization described in internal_revenue_code sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class and results in inurement a part of org’s income to the benefit of an officer of the organization charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations org’s down payment assistance program does not operate in a manner that form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_9 schedule number or exhibit form 886-a rev date name oftaxpayer org explanations of items tax identification_number - year period ended 20xx 20xx establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons despite the representations in its application_for exemption org does not have any income limitations for participation in its dpa program org did not screen applicants for down payment assistance based on income org’s records do not include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualified for these loans org’s dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes ina broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’s dpa program were directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes also the fees paid to co-1 benefit the owners of that business it is evident from the foregoing that org’s dpa program provides ample private benefit to the various parties in each home sale as can be seen from the information in the documents utilized in org’s dpa program buyers receive a gift of the funds that they use for the down payment a house buyer was eligible to participate in org’s dpa program only if the buyer purchased a house from a seller that agreed to org’s contractual terms org and sellers entered into agreements that required sellers to pay org an amount equal to the down payment gift that the buyer received under org’s dpa program org claimed that the seller's payment was not provided directly to the buyer but instead it was used to replenish the pool of funds that was used to provide gifts to subsequent buyers in addition to requiring the seller to pay an amount equal the amount_of_the_gift provided to the house buyer org required sellers to pay an administrative fee of dollar_figure to co-1 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended 20xx 20xx tax identification_number in addition org documents explicitly state that the down payment gift to a buyer comes from preexisting org funds rather than from the seller’s contribution in the transaction however org did not solicit outside public contributions or have any other source of funds other than contributions from sellers and related fees because the amount of the contribution is always equal to the amount of the down payment assistance provided to the buyer plus the service fee the actual source of the down payment assistance is in fact the seller's contribution in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller’s home on its contract with each seller org in error labeled the seller's payment to org as both a gift and a replenishment amount these contracts obligate the seller in consideration for participating in org’s program to pay org an amount equal to the amount of the dpa received by the buyer the contract which was required to be signed by each participating seller stated payment of this contribution is not required if the buyer does not purchase the subject property the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources before providing down payment assistance org’s grantmaking staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s instructions to title and escrow companies provide that at the close of escrow the seller's contribution along with any org fees must be sent to org within hours escrow companies that do not appropriately disburse funds in a timely manner are prohibited from utilizing the org dpa program org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’s operations in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially form 886-a catalog number 20810w page publish noirsgov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org year period ended 20xx 20xx operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the payments from the home sellers to org do not qualify as gifts under sec_102 the payments from the home sellers do not proceed from detached and disinterested generosity but rather in response to an anticipated economic benefit namely facilitating the sale of the seller's home under 363_us_278 such payments are not gifts for purposes of sec_102 the government proposes revoking org’s exemption furthermore although org has an educational module on its website org did not obtain verification from buyers that they had reviewed or completed the module revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented income_tax regulation sec_601_201 revenue_procedure 20xx-4 org’s operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org’s determination_letter conclusion in order to qualify for exemption under sec_50l c an organization must be both organized and operated to achieve a purpose that is described under that code section org's dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under code org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org does not screen the applicants for it's downpayment assistance program as the organization is not involved in the process until step of the process the buyer and seller have negotiated the sale before an application is made to org org’s dpa activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination the home sale transactions were for homes located all over the city area form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx scnadule number or exhibit explanations of items name of taxpayer tax identification_number form 886-a rev date org org’s primary activity was brokering transactions to facilitate the selling of homes org does not engage in any counseling or other activities that further charitable purposes because org's primary activity is not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 all of this constitutes evidence that assets and or earnings_of org inured to org's insiders in violation of the requirements of sec_501 for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx and 20xx org operated a dpa program not in accordance with the correct practices it is proposed that org's tax exempt status be revoked as of january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
